UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7545


GREGORY A. RICHARDSON,

                Petitioner - Appellant,

          v.

COMMONWEALTH OF VIRGINIA; WARDEN OF SUSSEX I STATE PRISON;
VIRGINIA DEPARTMENT OF CORRECTIONS; CITY OF RICHMOND;
VIRGINIA PAROLE BOARD,

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:08-cv-00479-REP)


Submitted:   September 29, 2011            Decided:   October 4, 2011


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gregory A. Richard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Gregory   A.   Richardson     seeks   to   appeal    the    district

court’s order in his 28 U.S.A. § 2254 (2006) petition giving him

fourteen days to comply with his prefiling injunction.                       This

court   may    exercise      jurisdiction    only   over   final     orders,   28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                     The

order Richardson seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                   Accordingly, we

deny leave to proceed in forma pauperis and dismiss the appeal

for   lack    of   jurisdiction.      We     dispense    with     oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                         DISMISSED




                                       2